UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check one):Form 10-K ⁭Form 20-F ⁭Form 11-KýForm 10-Q ⁭Form 10-D ⁭Form N-SAR ⁭Form N-CSR For Period Ended: March 31, 2010 ⁯ Transition Report on Form 10-K ⁯ Transition Report on Form 20-F ⁯ Transition Report on Form 11-K ⁯ Transition Report on Form 10-Q ⁯ Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
